Citation Nr: 1540097	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  09-04 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hip disability.

2.  Entitlement to service connection for bilateral ankle disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fields, Counsel
INTRODUCTION

The Veteran served on active duty from June 1971 to June 1974.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied entitlement to service connection for left hip osteoarthritis, right hip arthralgia, and bilateral ankle arthralgia.  

The Veteran presented testimony before a Veterans Law Judge who no longer works for the Board in September 2011; a transcript of the hearing has been associated with the claims file.  In July 2015, the Veteran declined the opportunity to testify at a Board hearing before another Veterans Law Judge.  

The Board remanded this case in November 2011 and April 2014 for additional development.  Unfortunately, the evidence remains insufficient for adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his bilateral hip and ankle disabilities are secondary to his service-connected bilateral knee disabilities with an antalgic gait.  He has reported having problems with both knees since service, and he had two surgeries on the right knee in the 1980s and a surgery on the left knee in the late 1970s.  

During the course of the appeal, the Veteran was also granted service connection for a low back disability and related neurological impairment in the lower extremities, based on undocumented injuries from parachuting during service.

There is no VA opinion regarding whether the Veteran's now service-connected low back disability or related impairment in the lower extremities caused or aggravated his hip or ankle disabilities.  

There is, however, an August 2011 opinion from L.H., a Registered Nurse, discussing degenerative joint disease in weight-bearing joints such as the knees and hips, and stating that post-traumatic arthritis usually occurred as a result of blunt force and excessive pressure on a joint.  She opined that it would be more likely than not that an unspecified injury could result in the other claimed injuries, having noted that the Veteran was service-connected for the post-traumatic arthritis of the left knee at that time.  The claims file includes internet articles regarding post-traumatic arthritis, secondary injuries, and degenerative joint disease, with similar language as in this medical professional's letter.  It does not appear that any of the VA examiners considered this medical opinion and treatise evidence, or the Veteran's history of parachuting in service, as it relates to his ankles and hips.
  
As noted in the prior Board remand, the October 2012 VA examiner's opinions was inadequate with regard to direct service connection, in that she based these opinions on a lack of any documented injury in service and a significant delay between separation from service and onset of symptomatology, despite giving a positive nexus opinion for the Veteran's low back disability based on similar facts.    

The November 2014 VA examiner also opined that the Veteran's ankle and hip disabilities were less likely than not due to service because there were no complaints, treatments, or diagnosis of any hip or ankle condition while in service or immediately following separation from service.  The Veteran had reported bilateral hip symptoms since the 1990s and bilateral ankle symptoms since the 1980s.  This examiner was not requested to and did not provide an opinion regarding secondary service connection.  The examiner does not appear to have considered all pertinent evidence for secondary service connection, to include the private opinion and medical articles, or to have addressed the distinction between the Veteran's post-service low back diagnosis and his hips and ankles.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the November 2014 VA examiner, or another examiner if the previous examiner is unavailable, for an addendum.  

The examiner should answer the following:

   (a)  Regarding direct service connection:

(1)  Was the current bilateral ankle disability, in whole or in part, at least as likely as not (50 percent probability or more) caused by injuries in service, including parachute jumps?  

(2)  Was the current bilateral hip disability at least as likely as not caused by injuries in service, including parachute jumps?  

The examiner should opine whether the ankle or hip disabilities were as likely as not a delayed result of trauma from parachuting in service.

(b)  Regarding secondary service connection:

(1)  Was the bilateral ankle disability at least as likely as not proximately caused by his right or left knee disabilities, or by his low back disability or neurological symptoms in the lower extremities? 

(2)  If not, was the bilateral ankle disability at least as likely as not aggravated (permanently worsened beyond its natural progression) by his right or left knee disabilities, or by his low back disability or neurological symptoms in the lower extremities?  

(3)  If aggravated, is the baseline level of the ankle disability established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.

(4)  Was the bilateral hip disability at least as likely as not proximately caused by his right or left knee disabilities, or by his low back disability or neurological symptoms in the lower extremities?  

(5)  If not, was the bilateral hip disability at least as likely as not aggravated (permanently worsened beyond its natural progression) by his right or left knee disabilities, or by his low back disability or neurological symptoms in the lower extremities?  

(6)  If aggravated, is the baseline level of the hip disability established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability

(d) The examiner must provide reasons for each opinion. 

The examiner should consider the Veteran's reports regarding the nature and timing of his symptoms, along with other pertinent evidence, including his parachuting duties in service, the August 2011 private medical opinion and medical articles.  

If the examiner rejects the /veteran's reports, a reason must be provided.  Lay statements cannot be rejected due solely to a lack of medical documentation, although this may be considered along with the other evidence of record.  

If the examiner cannot provide an opinion without resort to speculation, he or she should explain whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or if there is specific additional evidence that would enable the needed opinion to be provided.

2.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

